Citation Nr: 0612269	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the scalp, including headaches, 
dizziness, and vertigo. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran has subjective complaints including 
headaches, dizziness and vertigo associated with his in-
service head trauma; however, there is no evidence that the 
veteran has multi-infarct dementia associated with brain 
trauma.

2.  The application of law precludes the rating of the 
residuals of the veteran's in-service head trauma under 
separate rating codes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of the veteran's in-service head trauma have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code (DC) 8045 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for the 
residuals of his in-service shrapnel wound to his head under 
38 C.F.R. § 4.124a, DC 8045-9304.  Under this diagnostic 
code, when there is brain disease due to trauma, accompanied 
by purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, it 
will be rated at 10 percent and no more under DC 9304.  The 
10 percent rating can not be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under DC 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The veteran asserted at his hearing before the Board that he 
believes separate ratings should be granted under the 
diagnostic codes used for rating headaches and vertigo.  
However, in light of the specificity of DC 8045, no other 
diagnostic codes may be used to rate subjective complaints 
stemming from brain trauma.  

Manifestations such as headaches and vertigo are inherently 
subjective, and the medical evidence has linked the veteran's 
subjective complaints of headaches and vertigo to his in-
service head trauma.  At a VA neurological examination in 
March 2000, the examiner indicated that the veteran had a 
post-traumatic headache disorder.  With regard to the 
complaints of vertigo, the examiner indicated that the 
vertigo is related to the veteran's gunshot wound.  
Similarly, at a second March 2000 VA examination, an examiner 
opined that the veteran's balance problems were not secondary 
to ear disease but were related to nervous system damage 
secondary to his gunshot wound.

Given that these subjective complaints of headaches and 
balance problems have been related to the veteran's head 
trauma, the only way he can obtain a rating in excess of 10 
percent for his headaches and balance problems is to show a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  See 38 C.F.R. § 4.124a, DC 8045.  However, the 
weight of medical evidence fails to demonstrate that the 
veteran has multi-infarct dementia associated with brain 
trauma.  For example, in March 2002, the Chief of Neurology 
at the VA hospital opined that a diagnosis of multi-infarct 
dementia is totally incorrect.

VA treatment records similarly fail to show the presence of 
multi-infarct dementia associated with brain trauma.  Given 
the absence of multi-infarct dementia, the veteran's brain 
disease due to trauma is appropriately rated under 38 C.F.R. 
§ 8045.

Even if multi-infarct dementia associated with brain trauma 
were to be shown by medical evidence it would not lead to a 
higher rating, since the veteran is already rated for a 
separate mental disorder, post traumatic stress disorder 
(PTSD).  Because all mental disorders, including PTSD and 
dementia due to head trauma, are rated based on an evaluation 
of a veteran's occupational and social impairment due to the 
symptomatology of his mental disorder, a separate diagnosis 
of multi-infarct dementia associated with brain trauma would 
not be eligible for a separate rating due to the prohibition 
on pyramiding of evaluations.  See 38 C.F.R. § 4.14.   
("pyramiding" means the evaluation of the same disability 
under various diagnoses).  

Accordingly, the veteran's claim of entitlement to a rating 
in excess of 10 percent for headaches and balance problems 
associated with his in-service head trauma must be denied.


II.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2004.  By this, by previous letter, and 
by the statement of the case, the veteran was informed of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file), and he 
testified at a hearing before the Board.


While VA has not informed the veteran regarding effective 
dates, that matter is not before the Board and the veteran 
has not been prejudiced by that omission.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  VA has substantially satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the scalp, including headaches, dizziness, 
and vertigo is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


